Citation Nr: 1513735	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for diabetes mellitus, to include secondary to herbicide exposure.  

3.  Entitlement to service connection for ischemic heart disease, to include secondary to herbicide exposure.  

4.  Entitlement to service connection for hypertension, to include secondary to herbicide exposure.  

5.  Entitlement to service connection for bilateral lower extremity neuropathy, to include secondary to herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The hearing transcript and some outpatient treatment records are located in Virtual VA.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's back disabilities are not related to his service.  

2. The preponderance of the evidence shows the Veteran was not exposed to herbicides in service.  He never served in the Republic of Vietnam. 

3.  The preponderance of the evidence shows that the Veteran did not have demonstrate diabetes, ischemic heart disease, hypertension, or bilateral lower extremity neuropathy in service or compensably disabling pathology within a year of separation from active duty.  


CONCLUSIONS OF LAW

1.  The Veteran's back disability was not incurred in or aggravated by service, and arthritis of the spine may not be presumed to be so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2. Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to be so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Ischemic heart disease was not incurred in or aggravated by service, nor may it be presumed to be so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to be so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

5.  Bilateral lower extremity neuropathy was not incurred in or aggravated by service, nor may it be presumed to be so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no additional evidence that need be obtained.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence of any of the claimed disabilities in service, there is no competent evidence linking the disorders to service, and the preponderance of the evidence does not trigger the presumption of inservice exposure to herbicides.  Therefore, VA was not required to afford the Veteran an examination.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes arthritis, diabetes, heart disease hypertension, and neuropathy, each chronic diseases, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis, hypertension, heart disease, diabetes mellitus, and organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Low Back Disability

The service treatment records show no complaints, findings or diagnoses of a low back disorder inservice.  His September 1963 enlistment examination and his September 1965 separation examination did not note any such injuries or disabilities.  

The Veteran has been diagnosed with severe degenerative arthritis, spurring at L3-L4, and moderately decreased disc space at L5-S1.  The Veteran sought treatment for his back at least as early as July 1975.  At that date, he was thought to have a probable herniated nucleus pulposis of L5-S1.  This was confirmed by imaging the next month.  

The Veteran submitted a June 2013 statement from a private Dr. M.V.D. where the doctor stated "I understand that he injured his low back performing these duties."  The doctor is not shown to have reviewed the claims file, but instead totally relied on the Veteran's self-reported history.  The doctor's rationale was the chronicity of the Veteran's back problems.  This opinion has little probative weight because the claims file was not reviewed.  Furthermore, while the chronicity of the Veteran's back disability is not in dispute, there is no competent evidence that a chronic low back disorder, to include arthritis began until several years after discharge.  

In his October 2011 Notice of Disagreement, the Veteran stated that when he was discharged his physical was brief and not thorough.  He stated that his disabilities had become 10 percent disabling within a year, but he admitted he had delayed treatment. 

VA received lay statements from the Veteran's wife and brother in March 2013.  His brother stated that the appellant's health had been declining since discharge.  The brother added that he was in good health, while the Veteran was not, and related this disparity to the Veteran's service.  The Veteran's wife noted a similar decline.  She noted she has been married to the Veteran since 1966 and also related his disabilities to service.  

The Veteran and his wife also gave testimony at the videoconference hearing reflecting the above statements.  They added that the Veteran did physical labor related to missile construction in service and that he first sought treatment for his back in 1970.  

The Veteran and the lay witness statements submitted on his behalf are not shown to be based on the individuals having the education or training to make a complex medical decision such as relating any back disability to service or to state that arthritis was 10 percent disabling within a year of discharge from active duty.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

There is no evidence of an injury in service or any manifestation of disability within one year of separation from active duty.  The first treatment of a back disability, per the Veteran, occurred five years after service.  The first record of back treatment in the claims file dates from 10 years after service.  The only medical opinion of record is not probative because it is unsupported by any rationale.  Therefore, the Board cannot grant service connection.  

Diabetes, Ischemic Heart Disease, Hypertension, and Bilateral Lower Extremity Neuropathy

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus, ischemic heart disease, and peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Veteran who served in the Republic of Vietnam and who is presumed exposed to Agent Orange who develops these disease.  

The Board notes that hypertension is not a disability included in the presumptions relating to herbicide exposure in 38 C.F.R. § 3.309(e).  

The Veteran is currently diagnosed with diabetes mellitus, ischemic heart disease, hypertension, and bilateral lower extremity neuropathy.  

Here, the evidence shows the Veteran did not serve in any capacity that would trigger a presumption of exposure to herbicide.  His DD-214 and service records document the fact that the Veteran had no overseas service.  He specifically had no service on the land mass of the Republic of Vietnam.

The only suggestion of inservice exposure to herbicides comes from the Veteran's statements that he sorted items that had once been used in Vietnam.  The Veteran has not submitted documentation corroborating his claim that he was actually exposed to Agent Orange and other herbicides inservice.  The presumption of herbicide exposure cannot be applied because there is no evidence the Veteran served anywhere that might have exposed him to herbicides and no evidence that his duties involved such exposure.  

The Veteran submitted a May 2013 statement from a private clinician, Dr. S.D.R.  The doctor did not review the claims file, instead relying on the Veteran's history.  The doctor opined that the Veteran's disabilities were at least as likely as not caused by exposure to herbicides in the course of his service.  The rationale was the problem list attached to the opinion.  The problem list is a record of the Veteran's disabilities, medications, and past medical history.  The problem list does not have any supporting evidence or rationale which could form the basis for an etiological opinion.  Therefore, this opinion can be afforded little probative weight.  

As there is no evidence of inservice exposure to herbicides, the Board cannot apply the presumption of herbicide exposure.  

The Board now turns to the question of entitlement to direct service connection.  In this regard there is no competent evidence of diabetes mellitus, ischemic heart disease, hypertension, or bilateral lower extremity neuropathy in service or to a compensably disabling degree within a year of separation from active duty.  As there is no evidence of an event, injury or disease in service, VA need not provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the same reason, the issue also fails the Shedden test for direct service connection.  There is no in-service injury and therefore there can be no nexus between service and the Veteran's current disabilities.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran sought VA outpatient treatment.  In a July 2010 record labeled "Agent Orange Examination," the examiner notes the Veteran did not serve in Vietnam but was exposed to Agent Orange while stationed stateside.  The examiner did not review the claims file, instead relying on the Veteran's history.  No opinion was rendered at this examination, and therefore it is of little probative value.  

The first diagnosis of any of the claimed disabilities was in December 1991, when a private clinician noted an acute myocardial infarction, coronary arteriosclerosis, and hypertension.  The Veteran was seen in the late 80s for chest pain issues, but no definitive diagnoses were made.  Therefore, there is at least a 20-year gap between the Veteran's discharge and first manifestations of the claimed disabilities.  

In his October 2011 Notice of Disagreement, the Veteran stated that when he was discharged his physical was brief and not thorough.  He stated that his disabilities had become 10 percent disabling within a year, but he admitted he had delayed treatment. 

VA received lay statements from the Veteran's wife and brother as described in the "Low Back" section of this decision.  Further, as noted, the Veteran and his wife gave testimony at the April 2013 videoconference that reflects their statements above.  

There is at least a 20-year gap between the Veteran's discharge and any manifestation of his diabetes mellitus, ischemic heart disease, hypertension, and bilateral lower extremity neuropathy.  There are no injuries noted in service that could be related to these disabilities.  The May 2013 opinion does not include a review of the claims file and is not supported by any rationale.  Therefore, there are no probative etiological opinions in the record.  Therefore, the Board cannot grant service connection on a direct basis.  

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for diabetes mellitus, to include secondary to herbicide exposure is denied.  

Entitlement to service connection for ischemic heart disease, to include secondary to herbicide exposure is denied.  

Entitlement to service connection for hypertension, to include secondary to herbicide exposure is denied.  


Entitlement to service connection for bilateral lower extremity neuropathy, to include secondary to herbicide exposure is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


